| 1 A Jn

Case 1:18-cv-05187-PAE Document 77 Filed 05/22/19 Page 1 of 14

Curtis Bordenave

Pro Se Defendant
1202 6th Street
Columbus MS 39701

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KHALED M. KHALED and
ATK ENTERTAINMENT, INC.,

Plaintiffs,
V. Case No. 18-cv-05187 (PAE) (DC

CURTIS BORDENAVE and
BUSINESS MOVES CONSULTING INC. Jury Trial Demanded
D/B/A BUSINESS MOVES,

Defendants.

 

he

Mee

 

F)

 
 
 
    

Curtis Bordenave (hereinafter “Defendant,”) Pro Se , hereby answers, and.»subritits

affirmative defenses to the individually numbered allegations in the Amended Complaint of May

2, 2019 (the “Amended Complaint”) filed by Plaintiff Khaled M. Khaled and ATK

Entertainment, Inc. (hereinafter “Plaintiffs”), as follows:
NATURE OF THE ACTION
1. Defendant denies the allegations of Paragraph 1.
2. Defendant denies the allegations of Paragraph 2.
3. Defendant admits it has applied to register the trademarks ASAHD,

COUTURE, A.S.A.H.D. A SON AND HIS DAD, and WE THE BEST LIFEST

ASAHD

YLE, and

 
Al 4

Case 1:18-cv-05187-PAE Document 77 Filed 05/22/19 Page 2 of 1

3. Defendant admits it has applied to register the trademarks ASAHD, ASAHD

COUTURE, A.S.A.H.D. A SON AND HIS DAD, and WE THE BEST LIFESTYLE, and

made certain uses of at least one of these trademarks, but denis the remaining allegations

of Paragraph 3.

4. Defendant denies the allegations of Paragraph 4.

5. Defendant admits that Plaintiffs have brought this action under the grounds

enumerated in the Complaint and seek the relief requested in the Complaint, but denies

the remaining allegations of Paragraph 5.

6. Defendant admits that Plaintiffs request a declaratory judgment in the Complaint,

but denies the remaining allegations of Paragraph 6.

THE PARTIES

7. Defendant lacks sufficient information to admit or deny the allegations of

Paragraph 7, and therefore denies same.

8. Defendant lacks sufficient information to admit or deny the allegations of

Paragraph 8, and therefore denies same.

9. Defendant admits that Curtis Bordenave is a resident of Texas, but) deny the

remaining allegations of Paragraph 9.[[WHAT’S CURTIS’ MAILING ADDRESS]]

10. | Defendant admits that Business Moves is a corporation existing under the laws of

the State of Mississippi, but denies the remaining allegations of Paragraph 10.
JURISDICTION & VENUE

11. Defendant admits that this action was purportedly brought under the enumerated

laws, but denies the remaining allegations of Paragraph 11.

 
Jor A, - hs

Case 1:18-cv-05187-PAE Document 77 Filed 05/22/19 Page 3 of 14

12. Defendant denies the allegations of Paragraph 12.
13. Defendant denies the allegations of Paragraph 13.
14. Defendant denies the allegations of Paragraph 14.
Common facts

A. Khaled, DJ Khaled and We The Best

15. Defendant denies the allegations of Paragraph 15.
16. Defendant admits that Plaintiff Khaled has used the performing name and
designation Khaled and DJ Khaled in connection with various entertainment and music

related products and services, but denies the remaining allegations of Paragraph 16.

 

17. Defendant lacks sufficient knowledge to admit or deny the allegations of
Paragraph 17, and therefore denies same.

18. Defendant deniesy the allegations of paragraph 18.

19. Defendant lacks sufficient knowledge to admit or deny the allegations of
Paragraph 19, and therefore denies same.

20. Defendant admits that Khaled now often repeats and shouts the phrase "we the
best" and has used the phrase interwoven with lyrics, but denies the remaining allegations
of Paragraph 20.

21. Defendant lacks sufficient knowledge to admit or deny the allegations of
Paragraph 21, and therefore denies same.
22. Defendant lacks sufficient knowledge to admit or deny the allegations of

Paragraph 22, and therefore denies same.

 
A Jz

Case 1:18-cv-05187-PAE Document 77 Filed 05/22/19 Page 4 of 14

23. Defendant lacks sufficient knowledge to admit or deny the allegations of

Paragraph 23, and therefore denies same.

24. Defendant lacks sufficient knowledge to admit or deny the allegations of

Paragraph 24, and therefore deny same.

25. Defendant lacks sufficient knowledge to admit or deny the allegations of

Paragraph 25, and therefore denies same.

26. Defendant lacks sufficient knowledge to admit or deny the allegations of

Paragraph 26, and therefore denies same.

27. Defendant lacks sufficient knowledge to admit or deny the allegations of

Paragraph 27, and therefore denies same.

28. Defendant admits that Khaled has appeared on television programs, but

Defendant lacks sufficient knowledge to admit or deny the remaining allegations of

Paragraph 28, and therefore denies same.

29. Defendant denies the allegations of Paragraph 29.

30. Defendants lack sufficient knowledge to admit or deny the allegations of

Paragraph 30, and therefore deny same.

31. Defendant denies the allegations of Paragraph 31.

32. Defendant admits that Khaled and Nicole Tuck have a son named Asahd Tuck

Khaled, but denies the remaining allegations of Paragraph 32.

33. Defendant deny the allegations of Paragraph 33.

34. Defendants denies the allegations of Paragraph 34 and/or lacks sufficient

knowledge to admit or deny the allegations of Paragraph 34, and therefore denies

same.

 
Case 1:18-cv-05187-PAE Document 77 Filed 05/22/19 Page 5 of 14

35.

36.

Paragraph 36, and therefore denies same.

37.

37, and therefore denies same.

38.

— Rt _

Defendants denies the allegations of Paragraph 35.

Defendant lacks sufficient knowledge to admit or deny the allegations of

Defendant lack sufficient knowledge to admit or deny the allegations of Paragraph

Defendant admits that USPTO records purportedly show that ATK applied to

register the marks Asahd, Asahd Khaled, and Asahd Tuck Khaled and do not deny the

identified serial numbers, but denies the remaining allegations of paragraph 38.

B. Defendants’ Activities

39.

Defendant admits they filed the identified trademark applications for the

identified goods or services and that the applications speak for themselves, but denies the

remaining allegations of Paragraph 39.

40.

themselves, but denies the remaining allegations of Paragraph 40.

41.

denies any remaining allegations of Paragraph 41.

42.

themselves, and deny any remaining allegations of Paragraph 42.

43.

Defendant admits they filed the identified trademark applications, which speak for

Defendant admits that they filed Ser. No. 87/541,379, which speaks for itself and

Defendant admits they filed Ser. No. 87/798,432 and 87/867,012, which speak for

Defendant admits the USPTO issued Reg. 5,623,582, which speaks fer itself,

Defendant admits that the USPTO issued an office action in other pending appli
which speak for themselves, but denies the remaining allegations of Paragraph 43.

44. Defendant admits the allegations of Paragraph 44.

cations,

 
4 jiu

 

Case 1:18-cv-05187-PAE Document 77 Filed 05/22/19 Page 6 of 14

45. Defendant denies the allegations of Paragraph 45.
46. Defendant does not understand the scope of Plaintiff’s use of the word “i

and therefore denies the allegations of Paragraph 46.

indicated”

47. Defendant admits that they have not obtained written consent from Plaintiffs or

any representative of the Plaintiffs to use the Asahd name and the mark We
Lifestyle, but denies that they were obligated to obtain such consent and

remaining allegations of Paragraph 47.

The Best

 

lenies the

48. Defendant admits that its goods and services (if any) offered under the Asahd and

We The Best Lifestyle marks were not provided or approved by Plaintiffs or anyone with

authorization from Plaintiffs, but denies that such approval was required and denies the

remaining allegations of Paragraph 48.
49. Defendant lacks sufficient knowledge to admit or deny the alleg
Paragraph 49, and therefore denies same.

50. Defendant denies the allegations of Paragraph 50.

tions of

51. Defendant lacks sufficient knowledge to admit or deny the allegations of

Paragraph 51, and therefore denies same.
52. Defendant denies the allegations of Paragraph 52.

53. Defendant admits that they continue to use We The Best and Asahd, d

enies any

trademark use of We The Best and denies the remaining allegations of Paragraph 53.

54. | Defendant denies the allegations of Paragraph 54.
55. Defendant admits that Plaintiff accurately transcribed a portion of the

16, 2018 communication, but denies the remaining allegations of Paragraph 55.

February

 
Case 1:18-cv-05187-PAE Document 77 Filed 05/22/19 Page 7 of 1

56. Defendant admits that they sent a follow-up communication and that the follow-
up communication included the words “big problem,” but denies the remaining
allegations of paragraph 56.
57. Defendant denies the allegations of Paragraph 57.
C. Effect of Conduct
58. Defendant denies the allegations of Paragraph 58.
59. Defendant denies the allegations of Paragraph 59.
60. Defendant denies the allegations of Paragraph 60.
61. Defendant denies the allegations of Paragraph 61.
62. Defendant denies the allegations of Paragraph 62.

First Claim For Relief — N.Y. Civ, Rights Law §§ 50-51
63. Defendant repeats and realleges their responses to paragraphs 1-62, as if fully set
forth herein.
64. Defendant denies the allegations of Paragraph 64.
65. Defendant admits that they do not have the consent of Plaintiffs to use the name
Asahd, but denies that such consent is required and denies the remaining allegations of
Paragraph 65.
66. Defendant denies the allegations of Paragraph 66.
67. Defendant denies the allegations of Paragraph 67.

Second Claim For Relief — N.Y. Ciy. Rights Law §§ 50-51

68. Defendant repeats and realleges their responses to paragraphs 1-67, as if fully set

forth herein.

 
i ut iim.
Case 1:18-cv-05187-PAE Document 77 Filed 05/22/19 Page 8 of 14

69. Defendant denies the allegations of Paragraph 69.
70. Defendant admits that they do not have the consent of Plaintiffs to use the name
Khaled and DJ Khaled, but denies that such consent is required and denies the remaining
allegations of Paragraph 70.
71. Defendant denies the allegations of Paragraph 71.
72. Defendant denies the allegations of Paragraph 72.
Third Claim For Relief — Federal Trad k Infri 15 U.S.C. § 111401)
73. Defendant repeats and realleges their responses to paragraphs 1-72, as if fully set
forth herein.
74. Defendant denies the allegations of Paragraph 74.
75. Defendant denies the allegations of Paragraph 75.
76. Defendant denies the allegations of Paragraph 76.
77. Defendant denies the allegations of Paragraph 77.
78. Defendant denies the allegations of Paragraph 78.
Fourth Claim For Relief — Federal Unfair C ition (15 U.S.C. § 1125(a)
79. Defendant repeats and realleges their responses to paragraphs 1-78, as if fully set
forth herein.
80. Defendant denies the allegations of Paragraph 80.
81. Defendant denies the allegations of Paragraph 81.
82. Defendant denies the allegations of Paragraph 82.
83. Defendant denies the allegations of Paragraph 83.

84. Defendant denies the allegations of Paragraph 84.

8

 
LU

Case 1:18-cv-05187-PAE Document 77 Filed 05/22/19 Page 9 of 14

5 ¥

85. Defendant denies the allegations of Paragraph 85.

86. Defendant denies the allegations of Paragraph 86.

Fifth Claim For Relief — Unfai iti Y w

87. Defendant repeats and realleges their responses to paragraphs 1-86, as if fully set

forth herein.

88. Defendant denies the allegations of Paragraph 88.
89. Defendant denies the allegations of Paragraph 89.
90. Defendant denies the allegations of Paragraph 90.
91. Defendant denies the allegations of Paragraph 91.
92. Defendant denies the allegations of Paragraph 92.

Sixth Claim For Relief —
Violation Of The New York Deceptive And Unfair Trade Practices Act

——(N.Y. Gen. Bus, Law § 349) _

93. Defendant repeats and realleges their responses to paragraphs 1-92, as if
forth herein.

94. Defendant denies the allegations of Paragraph 94.
95. Defendant denies the allegations of Paragraph 95.
96. Defendant denies the allegations of Paragraph 96.
97. Defendant denies the allegations of Paragraph 97.
98. Defendant denies the allegations of Paragraph 98.

99. Defendant denies the allegations of Paragraph 99.

S h Claim For Relief — C ial Defamati

r fully set

 
i J. Al

Case 1:18-cv-05187-PAE Document 77 Filed 05/22/19 Page 10 of 1:

fs

100. Defendant repeats and realleges their responses to paragraphs 1-99, as if fully set
forth herein.
101. Defendant denies the allegations of Paragraph 101.
102. Defendant denies the allegations of Paragraph 102.
103. Defendant denies the allegations of Paragraph 103.
104. Defendant denies the allegations of Paragraph 104.
Eighth Claim For Relief ~Cancellation of TM Ree. No. 5.623.582
105. Defendant repeats and realleges their responses to paragraphs 1-104, as if fully set
forth herein.
106. Defendant denies the allegations of Paragraph 106.
107. Defendant denies the allegations of Paragraph 107.

Ninth Claim For Relief — Claim For Declaratory Judgment Of Non-Infringement

108. Defendant repeats and realleges their responses to paragraphs 1-107, as if fully set
forth herein. |
109. Defendants admit that Plaintiff ATK’s use and registration of the Asahd mark is
likely to cause confusion with Defendants’ Asahd mark, but denies the remaining
allegations of Paragraph 109.
110. Defendant denies the allegations of Paragraph 110.
111. Defendant denies the allegations of Paragraph 111.
Defendant denies that Plaintiffs are entitled to any of the relief requested in the Wherefore
Clause of their complaint.

AFFIRMATIVE DEFENSES

10

 
ll
Case 1:18-cv-05187-PAE Document 77 Filed 05/22/19 Page 11 of 1:

First Defense
112. The Complaint fails to state a claim upon which relief can be granted.
Second Defense
113. Plaintiffs’ alleged marks are invalid, unenforceable and/or unprotet
trademarks and cannot form the basis of an infringement or unfair competiti
under state or federal law and should be canceled.
Third Defense

114. Plaintiffs’ alleged marks are merely descriptive and have not achieved

fs

ctable as

on claim

acquired

distinctiveness or secondary meaning among relevant consumers, and are unptotectable

as trademarks and cannot form the basis of an infringement or unfair competition claim

under state or federal law and any such registrations are invalid and should be

canceled.

Plaintiffs cannot demonstrate that the marks at issue are distinctive enough to deserve

protection and the Defendants’ use of said marks is not likely to cause consumer

confusion as to the proper origin of the good offered.

Fourth Defense

115. Plaintiffs use the alleged marks Khaled and Asahd as personal names and they are

invalid as trademarks. Plaintiffs do not use the alleged trademarks as trademarks.

Fifth Defense

116. Plaintiffs’ use of "we the best" is merely descriptive, the phrase is commonly used

by many businesses and individuals, and cannot serve the trademark use alleged by

Plaintiffs.

11

 
i i

Case 1:18-cv-05187-PAE Document 77 Filed 05/22/19 Page 12 of 1:

Sixth Defense
117. Plaintiff ATK is not a valid corporation and accordingly, any registration
ATK are not valid. The formation of ATK exhibits unclean hands.
Seventh Defense
118. Defendants have not infringed any valid rights of Plaintiffs. Even if the
valid, there has been no infringing use.
Eighth Defense
119. Plaintiffs’ Federal Trade Mark Registrations are invalid or unenforceable
Ninth Defense
120. Plaintiffs are not the true owners of the trademark registrations.

Tenth Defense

fs

5 filed by

rights are

121. Without admitting that the Complaint states a claim, there has been no damage in

any amount, manner or at all by reason of any act alleged against Defendants in the

Complaint, and the relief prayed for in the Complaint therefore cannot be grante
Eleventh Defense
122. Plaintiffs’ claims are barred by the doctrine of unclean hands.

Twelfth Defense

d.

123. Plaintiffs’ claims for injunctive relief are barred because Plaintiffs carinot show

that it will suffer any irreparable harm from Defendants’ actions. The alleged

damage suffered by Plaintiffs, if any, would be adequately compensated by

injury or

damages.

Accordingly, Plaintiffs have a complete and adequate remedy at law and are not entitled

to seek equitable relief.

12

 
1 AL

Case 1:18-cv-05187-PAE Document 77 Filed 05/22/19 Page 13 of 1:

Thirteenth Defense
124. The claims made in the Complaint are barred, in whole or in part, by fra
United States Patent & Trademark Office.

Fourteenth Defense
125. The claims made in the Complaint are barred, in whole or in part, by
other parties’ use of any of the marks at issue.
WHEREFORE, defendant respectfully requests that this Court rule or otherwi

judgment:

(1) Dismissing the claims in the Complaint with prejudice;

fs

ud on the

reason of

se enter a

(2) Requiring Plaintiffs to pay defendant’s costs and attorney fees, because this is

an exceptional case, and reimburse defendants for their reasonable attorney
expenses under 15 U.S.C. § 1117; and
(3) Granting such other and further relief as this court deems appropriate

Demand For Jury Trial

Defendants demand a jury trial on all triable issues.

Dated: Columbus , Mississippi
May 13,2019 Ls

By:

 

Curtis P Bordenave
Pro Se Defendant

13

fees and

 
PRESS FIRMLY TO SEAL

 

>RIORITY Ta
*MAIL* °.

PRESS”

uSKASTEST SERVICE IN THE U.S.

  

   

 

 

  

       

CUSTOMER USE ONLY.
FROM: cetease PRINT

i
\

_ felee

  

f202 “ik IF8
few

   

PHONE ( Lb jy

sek ae
Bal SP 7a;

ery BY ACCOUNT (if applicable)

DELIVERY OPTIONS (Customer Use any

_ PRESS FIRMLY TO

 

                          

 

TE

Ba

Mee aici Aa

waurep stares
POSTAL SERVICES

1007

|

10007

Taare

ELUSSA PHS IY

UNITED STATES
POSTAL SERVICE ©

 

Te eT nn rik

 

PIE 1 TAGE PAID
COtUi MBUS, Ms
MAY 1

AMoUNtr'?

 

US

PRIORITY
*x* MAIL *

EXPRESS™

 

 

 

 

 
 

      

 

 

 

Document 77 Filed 05/22/19

 

 

   

 

 

 

 

 

 

 

 

 

 

    

 

  

> N€] SIGNATURE REQUIRED Note: The mailer must check the “Signature Required" box if the mailer: 1) E\-Day Cl2-Day
Fiespires the ’s sig OR 2) F “OR 3) F COD service; OR 4S Ti Gog Schodulod Delivery Dat
Purchases Retum Receipt services. If the box is not checked, the Postal Service will leave the item in the addressee's ° NM/DDIY’ ¥ elivery Date tom j
a ait receptacle or other secure location without attempting to obtain the addressee’s signature on delivery. ey “ wend, q ) =e
Delivery Options £ i i : : bd ,
(J No Saturday Delivery (delivered next business day) - ws é i f wa \ Pe, : co .
O Sunday/Holiday Delivery Required {additional fee, where available") Date Accepted (MM/ODIY Y) Scheduled Delivery Time Insurance Fee COD Fee -
: QO 10:30 AM Delivery Required (additional fee, where available") Ao ~ 7) if C1 10:30AM £) 3:00PM i ”
: *Refer to USPS.com® or focal Post Office™ for availability. fy | 4a \ GLA2 NOON : $ $ med : :
i :
TO: {PLEASE PRINT) PHONE ( } ae Acoopiea 10°30 AM Delivery Fee Return Receipt Fee | Live Animal
ig ¢ wy co i sped \ Clam Transportation Fee
bow Ne pO Clem’ |$ $ $
‘ é “ oo ¢ . ~ ra = ~
Paty USED INTERNATIONALLY, ? of au ait Weight Citiat Rate | Sunday/Holiday Premium Fee | Total Postage & Fees
ACCUSTOMS DECLARATION ae 18 “
: . ~ ;
g a oe oe id s os 2 5
LABEL MAY BE REQUIRED. fae “i S 4 f ; bs if ozs Acgapanog Empléyee Initials oo
rr i & a fo ae $f : . 5 . ; y
| TT, vig ood Ma p shat! ns
i : 9? } og Po) aA ee ao a Ee So USE eae :
=) jessameviinenemininl ZIP + 4° (U.S. ADDRESSES ONLY) afi a & gee ¥ Delivery Attempt (MM/DD/YY}| Time” Employee ignature
| cesmouuanpaunmendnene nna] 2 e
mE “ Olam
- o sy
= {2G 2.7 _- Om
ra
a * For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811. Delivery Attempt (MM/DD/Y)| Time oan Employee Signature
100.00 insurance included. :
Om

 

Yuly 2013 OD:12.5x9.5 hos

MT

$10001000006

 

 

@

VISIT US AT USPS.COM?

. ORDER FREE SUPPLIES ONLINE

   

 

 

 

 

 

LABEL 11-8, SEPTEMBER 2015 -

6

+ rreucy path wuarantee for U.S. destinations only.

 

PSN 7690-02-000-9996

 

Si
3
3

é

F
Fl

om% 391A8aS

xt UNITED

*
*
*
*
+
*

ss

3-ADDRESSEE COPY

 

UNITED STATES
POSTAL SERVICE.

 

 
